316 F.2d 734
63-1 USTC  P 9476
Robert ADES, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Albert J. ADES and Sylvia Ades, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Alan ADES and Ruth Ades, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Joseph ADES and Rachel Ades, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
Nos. 303, 306, Dockets 27919, 27922.
United States Court of Appeals Second Circuit.
Argued May 9, 1963.Decided May 15, 1963.

Marvin S. Machson, New York City (Charles Korn, New York City), for petitioners.
Arthur E. Strout, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Washington, D.C., Attorneys), for respondent.
Before FRIENDLY, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm on the complete and wellreasoned opinion of Judge Forrester in the Tax Court, 38 T.C. 501.